Citation Nr: 0739303	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches with a tension headache component, 
prior to March 2, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches with a tension headache component, from 
March 2, 2006.

3.  Entitlement to service connection for a right knee 
disability, other than reflex sympathetic dystrophy (RSD) 
with chondromalacia patella and bursitis.

4.  Entitlement to service connection for right and left leg 
numbness and atrophy.

5.  Entitlement to service connection for urinary tract 
infection (UTI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 2001 to August 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO granted service connection and assigned an 
initial, noncompensable rating for tension headaches, 
effective August 2, 2001; and granted service connection for 
patellar bursitis of the right knee.  The RO also denied, 
inter alia, service connection for torn ligament in the right 
knee, right and left leg numbness and atrophy, insomnia, and 
a UTI.

In August 2002, the veteran filed a notice of disagreement 
(NOD) with the initial noncompensable rating assigned for 
tension headaches, as well the RO's denials of service 
connection for each of the claimed disabilities noted above. 
A statement of the case (SOC) was issued in September 2003, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2003.

In accordance with her request on her November 2003 VA Form 
9, the veteran was scheduled for an October 2004 hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.; 
however, the record indicates that the veteran did not appear 
for this hearing. The hearing was then rescheduled for March 
2005; however, the veteran again failed to appear.

In an August 2002 rating decision, the RO recharacterized the 
veteran's service-connected patellar bursitis as RSD with 
chondromalacia patella and bursitis of the right lower 
extremity, and assigned a 30 percent rating for this 
disability, effective February 20, 2002.

The RO issued supplemental SOCs (SSOCs) in December 2003 and 
March 2004, reflecting the continued denial of the claims.

In September 2005, the Board remanded the claims to the RO, 
via the Appeals Management Center, in Washington, DC, for 
additional development .  At that time, the Board 
recharacterized the claim involving service connection for a 
torn tendon in the right knee as expressed on the title page, 
in view of the RO's previous decision involving a right lower 
extremity disability, and for the sake of clarity.

In a December 2006 rating decision and SSOC, the RO 
recharacterized the claim for a higher initial rating for 
tension headaches as a claim for a higher initial rating for 
migraine headaches with a tension component, and increased 
the rating for this disability to 10 percent prior to March 
2, 2006, and to 30 percent from that date.  In that same 
rating decision, the RO also granted the claim for service 
connection for insomnia, which had been recharacterized as a 
claim for service connection for depression with insomnia.  
As this latter decision is considered a full grant of the 
benefits sought on appeal, that issue is no longer before the 
Board on this appeal.  In the December 2006 SSOC, the RO also 
continued the denials of the claims for service connection 
for a right knee disability other than RSD with 
chondromalacia patella and bursitis of the right lower 
extremity, service connection for right and left leg numbness 
and atrophy, and service connection for UTI, and returned 
these matters to the Board for further appellate 
consideration.

Because the appeal for higher rating for headaches emanates 
from the veteran's disagreement with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the claim for the period prior to March 2, 
2006 in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO granted a higher rating for the 
disability from March 2, 2006, inasmuch as higher ratings are 
available before and after that date, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as to 
service-connected headaches as encompassing the two issues 
set forth on the title page.  Id.; Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

Set forth below is the Board's decision on the claim for an 
initial rating in excess of 10 percent for migraine headaches 
with a tension headache component, prior to March 2, 2006; 
the claim for a rating in excess of 30 percent for migraine 
headaches with a tension headache component, from March 2, 
2006; and for service connection for UTI, is set forth below.  
The claims for service connection for a right knee 
disability, other than RSD with chondromalacia patella and 
bursitis, and for service connection for right and left leg 
numbness and atrophy are addressed in the remand following 
the order; these matters are being remanded to RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  From the August 2, 2001 effective date of the grant of 
service connection to March 1, 2006, the veteran's headaches 
resulted in prostrating attacks no more than once every two 
months.

3.  The report of a March 2, 2006 VA examination reflects 
that the veteran experiences characteristic prostrating 
attacks at least twice per month, but there was no indication 
that these attacks are productive of severe economic 
inadaptability.

4.  The only competent opinion on the question of a medical 
relationship between the veteran's recurrent UTI and service 
weighs against the claim.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for migraine headaches with a tension component, for 
the period from August 2, 2001 to March 2, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2001-2006).

2.  The criteria for a rating in excess of 30 percent for 
migraine headaches with a tension component, from March 2, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006-2007).

3.  The criteria for service connection for UTI are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in July 2001, April 2002, March 2004, and 
September 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection for a UTI and 
for a higher rating for migraine headaches, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  After 
issuance of each letter, and opportunity for the veteran to 
respond, the December 2006 SSOC reflects readjudication of 
the claims.  Hence, the veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

A February 2007 letter informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  Although this 
letter was not followed by readjudication of the claims, the 
timing of this notice is not shown to prejudice the veteran.  
As the Board's decision herein denies each of the claims 
under consideration, no disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is 
therefore no possibility of prejudice to the veteran under 
the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by her representative, on her 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Analysis

A. Migraine Headaches

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), is required.  See 
Fenderson, 12 Vet. App. at 126.

At the time of the grant of service connection, the veteran's 
headaches were characterized as tension headaches (claimed as 
migraine headaches).  However, the diagnosed tension 
headaches were rated as analogous to migraine headaches.  
Subsequently, in light of additional diagnoses discussed 
below, the disability was as recharacterized as migraine 
headaches with a tension component.  The RO also has assigned 
an initial rating of 10 percent prior to March 2, 2006, and a 
30 percent rating from that date; hence, the RO has already 
considered and granted staged ratings for the disability 
under consideration.  However, the Board will consider higher 
ratings at each stage, as well as whether any further staged 
rating is warranted. 

The disability has at all times been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100, applicable to migraine 
headaches.  Under DC 8100, a 10 percent rating is assignable 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is assignable for headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assignable for frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial rating 
in excess of 10 percent, for the period from August 2, 2001 
to March 1, 2006, is not warranted.

During the July 2001 VA general examination, the veteran 
described migraine headaches that began in March of that 
year, once or twice every other day, with throbbing pain, 
nausea, and light sensitivity, that required her to lie down 
and rest to alleviate her symptoms.  No specific symptoms of 
headaches were noted on physical examination; the examiner 
diagnosed tension headaches, and indicated that migraine 
headaches were not found.  Migraine headaches were also 
diagnosed in a February 2004 VA physician's report and in a 
February 2004 Stewartstown family practice treatment note.  
Neither document indicates the nature or frequency of the 
migraine headaches.  Consequently, as there is no evidence 
from the August 2, 2001 effective date of the grant of 
service connection to March 1, 2006 that the veteran's 
headaches caused prostrating attacks more frequently than 
once every two months, there is no basis for a rating higher 
than 10 percent prior to that date.

However, the VA examination report of March 2, 2006 reflects 
that the veteran experiences migraine headaches that cause 
prostrating attacks at least twice per month.  Thus, as of 
this date, the veteran is entitled to a higher, 30 percent 
rating.  However, the March 2006 VA examination report does 
not indicate that the veteran's migraine headaches are also 
productive of severe economic inadaptability.  Moreover, 
while a December 2001 VAOPT note indicates that the veteran 
was not working at that time due in large part to her 
inability to drive because of her right knee disability, none 
of the VAOPT notes, private medical records or VA examination 
reports indicate that the veteran's headaches are themselves 
productive of severe economic inadaptability.  Consequently, 
the veteran is not entitled to a higher, 50 percent rating 
under DC 8100 from March 2, 2006, or at any time since the 
August 2, 2001 effective date of the grant of service 
connection for this disability.  

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's headaches have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited in the September 2003 SOC).  This 
disability has not resulted in frequent hospitalization; nor 
has it objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating at each stage).  There also is no evidence that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  Hence, the Board finds 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
criteria for a higher initial or subsequent rating for 
migraine headaches with a tension headache component have not 
been met at any point since the effective date of the grant 
of service connection.  As such, there is no basis for any 
further staged rating, pursuant to Fenderson, and a higher 
rating at each stage must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b);38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Service Connection for UTI

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Post-service medical records, such as April 2002, May 2006, 
and September 2006 VAOPT notes, reflects recurrent UTIs, and 
the overall medical evidence reflects that the veteran had 
UTIs before, during, and since service.  The question 
remains, however, as to whether there exists a relationship 
between UTIs and service, a question that requires 
consideration of the presumption of soundness.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

Medical records from prior to service reflect that the 
veteran had UTIs.  For example, a March 1996 record of Dr. 
Duncan noted that the veteran was being seen for evaluation 
of a persistent UTI.  No genitourinary problems were noted on 
the enlistment examination.  The service medical records, for 
example an April 2001 report of complaints of hematuria and 
dysuria with an assessment of a UTI, reflect that the veteran 
had UTIs in service.  

Thus, although no genitourinary problems were noted at entry, 
the pre-service medical records clearly and unmistakably show 
that the veteran suffered from UTIs prior to service.  Thus, 
the first prong of the standard for rebutting the presumption 
of soundness has been met.

As to the second prong, the in- and post-service medical 
records indicate only that the veteran has had urinary tract 
infections that have recurred and resolved.  There is no 
medical indication that the o evidence that the veteran's 
urinary tract infections were aggravated by service.  
Moreover, the only opinion expressed as to the etiology of 
the veteran's urinary tract infections weighs against the 
claim.  After reviewing the claims file and noting the 
veteran's UTIs prior to, during, and after service, including 
the veteran's statements that she had urinary tract 
infections since age 12, the VA urologist who performed the 
February 2006 VA examination opinion opined that the 
veteran's urinary tract infections "are at least not likely 
due to her service since patient was getting these infections 
even before she joined the service." 

As the February 2006 VA examiner explained his opinion based 
on his review of the veteran's medical records and his 
examination of the veteran, the Board finds that this 
opinion-that the veteran's urinary tract infections were not 
related to service-is probative of the medical nexus 
question.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that the veteran's 
urinary tract infections are, in fact, related to service-to 
include on the basis of aggravation.  

Thus, the evidence clearly and unmistakably shows that the 
veteran's urinary tract infections preexisted service and 
were not aggravated by service, and that, therefore, there is 
no medical nexus between the veteran's current urinary tract 
infections and service.

In addition to the medical evidence, the Board has carefully 
considered the written statements of the veteran (and those 
provided, on her behalf, by her representative) indicating 
that her UTIs are related to service.  However, as indicated 
above, such question is a medical matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons, neither the veteran 
nor her representative is not shown to possess the 
appropriate medical training and expertise to competently 
render a probative opinion on a medical matter-to include 
the etiology of the veteran's UTIs.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  As such, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for UTI must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the only 
competent opinion on the question of medical nexus weighs 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.



ORDER

An initial rating in excess of 10 percent for migraine 
headaches with a tension headache component, for the period 
prior to March 2, 2006, is denied.

A rating in excess of 30 percent for migraine headaches with 
a tension headache component, from March 2, 2006, is denied.

Service connection for UTI is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims for service connection for a right knee 
disability, other than RSD with chondromalacia patella and 
bursitis and for service connection for right and left leg 
numbness and atrophy is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
claims.

Where there is evidence of a current disability, or 
persistent symptoms thereof, VA will provide a medical 
examination or obtain a medical opinion if the evidence 
indicates that the disability or symptoms may be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The VAOPT notes indicate that the veteran may have current 
disabilities of the right knee other than RSD with 
chondromalacia patella and bursitis.  Although February 2002 
and August 2005 X-rays were normal (with the latter showing 
only slight hyperextension), a May 2002 VAOPT note included a 
diagnosis of right knee arthrofibrosis, and an August 2005 
right knee VAOPT note included diagnoses of right knee 
adhesive capsulitis and possible medial meniscus tear.  In 
addition, the service medical records include diagnoses of 
right knee disabilities other than RSD, such as right knee 
sprain, hyperalgesia, and allodynia.  While a June 2006 VAOPT 
note attributes the veteran's right knee pain to congenital 
trochlear dysplasia and externally rotated tibia, there was 
no explanation of why the physician reached this conclusion 
or discussion of the veteran's military service right knee 
injury.  This opinion is therefore of little probative value.  
See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches).  Therefore, a VA examination, with medical comment 
as to the precise nature and etiology of any current right 
knee disability or disabilities, is warranted.  See 
38 U.S.C.A. § 5103A.

As for the matter of service connection for right and left 
leg numbness and atrophy, the April 2005 and August 2005 
VAOPT notes indicate possible neuropathy of the right lower 
extremity due to a small disc herniation at L4-5.  The 
service medical records include a March 2001 emergency room 
nursing note indicating left leg numbness and April 2001 
treatment for sympathetic mediated pain of the right lower 
extremity for which the veteran was given a right side lumbar 
sympathetic block.  As the evidence thus indicates symptoms 
of right and left leg numbness that may be associated with 
service, a VA examination is warranted to obtain information 
as to the nature and etiology of the veteran's right and left 
leg numbness.  Id.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled 
examination(s), without good cause, may well result in denial 
of the claim(s) (as the original claim(s) for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility at which the examination(s) 
is/are to take place.

Prior to arranging for the veteran to undergo any further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to either or both claims remaining on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession, and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim(s) for service connection for RSD 
with chondromalacia patella and bursitis, 
and/or for right and left leg numbness 
and atrophy.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, as 
regards disability rating and effective 
date, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic and neurological examinations, 
by appropriate physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each the physician 
designated to examine the veteran, and 
the report each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Orthopedic examination - The physician 
should  identify all current 
disability(ies) of the right knee.  Then, 
as to each diagnosed disability, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is 
medically related to the veteran's active 
military service, to particularly include 
the right knee injury noted in the 
service medical records.

Neurological examination - The physician 
should first identify all disability(ies) 
of the lower extremities manifested by 
numbness and/or atrophy.  Then, as to 
each identified disability, the physician 
should render an opinion., consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is 50 percent or more 
probability) that such disability is 
medically related to the veteran's active 
military service, to particularly include 
the pain and numbness of the legs noted 
in the service medical records.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for RSD with 
chondromalacia patella and bursitis, and 
for right and left leg numbness and 
atrophy, in light of all pertinent 
evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


